                     Case 4:20-cv-05640-YGR Document 497 Filed 04/27/21 Page 1 of 4


            1    THEODORE J. BOUTROUS JR., SBN 132099             MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                         mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                     CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                          492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                      crichman@gibsondunn.com
                   dswanson@gibsondunn.com                        GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                    1050 Connecticut Avenue, N.W.
                  jsrinivasan@gibsondunn.com                      Washington, DC 20036-5306
            5    GIBSON, DUNN & CRUTCHER LLP                      Telephone: 202.955.8500
                 333 South Grand Avenue                           Facsimile: 202.467.0539
            6    Los Angeles, CA 90071-3197
                 Telephone:    213.229.7000                       ETHAN D. DETTMER, SBN 196046
            7    Facsimile:    213.229.7520                        edettmer@gibsondunn.com
                                                                  ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No. 24000092;          elazarus@gibsondunn.com
                 appearance pro hac vice)                         GIBSON, DUNN & CRUTCHER LLP
            9      vlewis@gibsondunn.com                          555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                      San Francisco, CA 94105-0921
           10    2100 McKinney Avenue, Suite 1100                 Telephone: 415.393.8200
                 Dallas, TX 75201                                 Facsimile: 415.393.8306
           11    Telephone: 214.698.3100
                 Facsimile:    214.571.2900                       Attorneys for Defendant, APPLE INC.
           12

           13
                                               UNITED STATES DISTRICT COURT
           14
                                             NORTHERN DISTRICT OF CALIFORNIA
           15
                                                       OAKLAND DIVISION
           16
                 EPIC GAMES, INC.,                             CASE No. 4:20-cv-05640-YGR-TSH
           17
                               Plaintiff, Counter-defendant,   [PROPOSED] ORDER
           18                                                  AUTHORIZING THE ENTRY OF
                                     v.                        DEFENDANT APPLE INC.’S
           19                                                  TRIAL EQUIPMENT INTO
                 APPLE INC.,                                   COURTHOUSE
           20
                               Defendant, Counterclaimant.     Trial Date: May 3, 2021
           21                                                  Time: 8:00 a.m.
                                                               Courtroom: 1, 4th Floor
           22                                                  Judge: Hon. Yvonne Gonzalez Rogers
           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                 [PROPOSED] ORDER AUTHORIZING THE ENTRY OF DEFENDANT APPLE INC.’S TRIAL EQUIPMENT INTO
                                      COURTHOUSE – CASE NO. 4:20-CV-05640-YGR-TSH
                      Case 4:20-cv-05640-YGR Document 497 Filed 04/27/21 Page 2 of 4


            1            DEFENDANT’S REQUEST TO USE ELECTRONIC AND OTHER CERTAIN
            2                                           EQUIPMENT AT TRIAL
            3           Pursuant to the Court’s Standing Order Re: Pretrial Instructions in Civil Cases
            4    paragraph 8(b) and the Court’s Pretrial Order No. 3 paragraph (9), Defendant Apple Inc. hereby
            5    requests the Court permit Defendant to use the following equipment at trial:
            6           1.      Ten (10) headsets with built-in microphones;
            7           2.      Six (6) lapel microphones with digital encryption;
            8           3.      Four (4) computer monitors;
            9           4.      Two (2) HDMI switchboxes;
           10           5.      Two (2) mobile hotspot;
           11           6.      Two (2) laser pointers;
           12           7.      One (1) LCD projector;
           13           8.      One (1) projector screen;
           14           9.      One (1) printer;
           15           10.     One (1) external speaker;
           16           11.     One (1) 8-channel audio mixer;
           17           12.     Physical exhibits and demonstratives such as computers, gaming consoles, mobile
           18           devices and cellular phones;
           19           13.     Multiple cables (HDMI, USB, XLR, audio extension and power cables of various
           20           lengths);
           21           14.     Multiple laptop computers (with power supplies, external hard drives, peripherals,
           22           connection cables, extension cords and power strips);
           23           15.     Multiple cell phones;
           24           16.     Multiple iPads;
           25           17.     Four (4) rolling bookcases;
           26           18.     Four (4) whiteboards and various markers;
           27           19.     Two (2) tables;
           28           20.     Two (2) folding chairs;

Gibson, Dunn &                                                     1
Crutcher LLP
                 [PROPOSED] ORDER AUTHORIZING THE ENTRY OF DEFENDANT APPLE INC.’S TRIAL EQUIPMENT INTO
                                      COURTHOUSE – CASE NO. 4:20-CV-05640-YGR-TSH
                     Case 4:20-cv-05640-YGR Document 497 Filed 04/27/21 Page 3 of 4


            1         21.   Two (2) easels;
            2         22.   Gaffers tape.
            3

            4

            5

            6

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                            2
Crutcher LLP
                 [PROPOSED] ORDER AUTHORIZING THE ENTRY OF DEFENDANT APPLE INC.’S TRIAL EQUIPMENT INTO
                                      COURTHOUSE – CASE NO. 4:20-CV-05640-YGR-TSH
                      Case 4:20-cv-05640-YGR Document 497 Filed 04/27/21 Page 4 of 4


            1                                           [PROPOSED] ORDER
            2           After reviewing Defendant’s request to use electronic and other certain equipment at trial,
            3    the Court finds good cause to grant Defendant’s request to bring the items listed therein into the
            4    courthouse and courtroom. The request is therefore GRANTED.
            5                   IT IS SO ORDERED.
            6

            7            April 27
                 DATED: _____________________, 2021
                                                                         _______________________________________
            8                                                                YVONNE GONZALEZ ROGERS
                                                                           UNITED STATES DISTRICT JUDGE
            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                      3
Crutcher LLP
                 [PROPOSED] ORDER AUTHORIZING THE ENTRY OF DEFENDANT APPLE INC.’S TRIAL EQUIPMENT INTO
                                      COURTHOUSE – CASE NO. 4:20-CV-05640-YGR-TSH
